DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because the drawing filed 09/30/2021 has been labeled as Fig. 1c.  This is confusing because the original filed drawings filed on 04/18/2019 included a Fig.1 but no Figs. 1a or 1b.  So labeling a new Fig. as Fig. 1c is confusing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification amendment filed on 09/30/2021 is objected to because it makes reference to a Figs 1a, 1b, and a newly submitted Fig. 1c, (a new Fig. 1c was filed on 09/30/2021).   However, the originally .  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by GB-574877 A (Raven et al.).
Regarding claim 1, Raven et al. disclose a method of making a metal primer insert “e” for a cartridge (Figs. 6-11, page 2, lines 5-15 and page 2, lines 49-56; page 3, line 117 – page 4, line 7; page 4, lines 41-48) comprising the steps of: providing an insert blank “d” (Fig. 6) machining the insert blank “d” to form a top surface opposite a bottom surface (Fig. 7 & 8); machining a flange that extends circumferentially about an outer edge of the top surface (Figs. 9-11); machining a substantially cylindrical coupling element that extends from the bottom surface (Figs. 8 & 9), wherein the substantially cylindrical coupling element is adapted to attach to an ammunition cartridge body “C” and form the bottom of the ammunition cartridge (Figs. 10 & 11); machining a primer recess in the top surface that extends toward the bottom surface (Figs. 7-9); machining a primer flash aperture in the primer recess through the bottom surface (Fig. 9); and machining a groove in the primer recess around the primer flash aperture (Fig. 9, the groove in the primer recess is interpreted as the groove surrounding the outwardly extending portion of the insert “e” that extends from the base of primer recess, the groove surrounding the primer flash aperture at the base of primer recess).

Regarding claim 5, Raven et al. disclose that the blank “d” comprises steel (page 2, lines 5-15; page 3, line 117 – page 4, line 7).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GB-574877 A (Raven et al.).
Regarding claims 3 and 4, Raven et al. do not disclose what particular caliber of cartridge that the primer insert “e” is sized to fit.  It would have been an obvious to POSITA to size the Raven et al. primer insert “e” to fit any known caliber of cartridge, including all those listed in claims 3 and 4, as to do so would be an obvious design choice within the ability of one of ordinary skill in the art before the invention was made. 
Regarding claims 6 and 7 Raven et al. disclose that the insert blank “d” comprises steel (page 2, lines 5-15; page 3, line 117 – page 4, line 7) but doesn’t specifically mention “stainless steel”.  
It would have been obvious to one having ordinary skill in the art before the invention was made to select stainless steel, or any of the stainless steel grades recited in claim 7, as the steel in the Raven et al. insert blank “d”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The applicant has not disclosed 
Regarding claim 8, it would further have been obvious to POSITA before the invention was made, to select Ti6A14V as the material of the Raven et al. insert blank “d” since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The applicant has not disclosed that any of the recited Ti6A14V was unknown in the prior art and is not, in and of itself, being interpreted to be the novel or unobvious aspect of the applicants invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,933,241. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-8 of the instant continuation application are anticipated by or obvious in view of claims 1-7 of the ‘241 patent.
Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,352,664. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-8 of the instant continuation application are anticipated by or obvious in view of claims 1-9 of the’664 patent.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the feature of, “….machining a groove in the primer recess around the primer flash aperture”, in combination with the other method steps recited in independent claim 1.
Response to Arguments
In response to the claim amendment to claim 1 filed on 09/30/2021, the rejection of claims 1 and 3-8 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 9,933,241 has been replaced by a rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,933,241.  This obviousness type double patenting rejection can be overcome by the filing of a terminal disclaimer.
The rejection of claims 1 and 3-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,352,664 has been repeated pending the filing of an appropriate terminal disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641